Truly, J.,
delivered tbe following dissenting opinion:
I dissent. I agree with tbe majority of tbe court that tbe land assessment roll of Greene county for tbe year 1900 and tbe levy of taxes based thereon was “absolutely and utterly void.” Being void, all parties were left in tbe same situation as if neither assessment nor levy bad been attempted. Tbe property owner was not thereby compelled to pay any taxes, because bis property bad not been legally assessed — no taxes legally imposed. Were tbe state and county to be deprived of all taxes simply because tbe board of supervisors misinterpreted tbe law and committed a blunder ? I do not so read tbe plain provisions of the law. In my opinion a void assessment and levy is, in tbe eye of tbe law, no assessment and.no levy. No legal effect can be given to an act absolutely void. This being true, tbe property “escaped taxation,” and tbe board of supervisors, under Code-1892, § § 3168, 3169, and tbe revenue agent, under Acts 1891,. ch. 31, p. 29, bad tbe power to subsequently have assessed all property upon which tbe taxes bad not, in point of fact, been paid at tbe valuation approved by tbe board of supervisors. If this be not true, we have this anomalous condition of affairs: Tbe board, through error, majres a void assessment and levy. This, imposes no burden on tbe taxpayer, but leaves him at liberty to. pay all, or little, or nothing, as be may choose. He may at bis-*227option pay the tax attempted to be levied at the valuation as fixed by the board, and, if he does so, is protected against further taxation, notwithstanding error in assessment or levy—Adams v. Kuykendall, 83 Miss., 599 (35 South. Rep., 830)—or he may refuse to pay and successfully resist the collection of any tax under such levy.
Mayes & Longstreet, for appellant,
after the delivery of the-foregoing opinions, filed an elaborate suggestion of error, upon which a reargument was granted and the case again argued orally by Edward Mayes, for appellant; and by W. A. White,. and J. I. Ford, for appellee.
On the other hand, if the view of the majority be sound, the-error of the board of supervisors was, as regards the state and county, beyond correction; and a void act prevents any fiscal authority from subjecting the property listed in the void assessment roll from any taxation for that year. Under this view the property owner may pay what he pleases, fix his own valuation arbitrarily, or refuse to pay anything at all, and still the fiscal authorities are powerless. In other words, the entire property of a county may escape all taxation through a blunder on the part of the assessor or board of supervisors'. I cannot assent to-this conclusion. In my opinion, property merely listed on a void assessment roll has escaped assessment; property which,, though liable thereto, has paid no taxes, has “escaped taxation.”
The court thereafter overruled the suggestion of error_